Motion by respondent to dismiss defendant’s appeal from a purported judgment of the Supreme Court, Queens County, rendered November 22, 1965, vacating suspension of execution of sentence (with probation) which had been imposed by judgment rendered June 23, 1964 upon defendant’s plea of guilty to grand larceny in the second degree. Motion granted. The action of the court below on November 22, 1965 was not a resentenee and did not have the effect of reinstituting defendant’s time to appeal from the judgment.
Beldoek, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.